NOTE: This order is nonprecedential
Un1'ted States Court of AppeaIs
for the FederaI Circuit
TRADING TECHNOLOGIES INTERNATIONAL,
INC., -
Plaintiff-Appellee,
V.
ESPEED, INC., ESPEED INTERNATIONAL LTD.,
ECCO LLC, AND ECCOWARE LTD.,
Defendants-Appellants. '
2011-1424
Appea1 from the United States DiStrict C0urt for the
Northern District ofI11in0is in case n0. 04-CV-5312, Judge
Robert M. DoW, Jr.
ON MOTION
0 R D E R
eSpeed, Inc., et al. moves without opposition for a 30-
day extension of time, until March 14, 2012, to file its
reply brief
Upon consideration thereof

TRAD1No TEoH 1NTL v. EsPEED 2
IT ls 0RDERED THAT:
The motion is granted
FoR THE CoURT
 0 7  fsi J an Horba1y
Date J an Horba1y
C1erk
cc: Michae1D. Gannon, Esq n F"_ED
u.s. counT oF APPEALs son
Gary A' R°Sen’ ESq' ms FEnEnALc:nculT
s21
FEB 0 7 2012
.IAN HORBALY
CLERK
lo